Title: John Adams to Abigail Adams, 13 July 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris July 13. 1783

We have had for a Fortnight or Three Weeks a Succession of Hot Weather, attended with an unusual Fog, that has been worse for me to bear than were ever the extreamest heats of Philadelphia. My Scorbutic Habit is very ill fitted to bear it.
But all this is not so tedious as the mournfull Silence of every Body in America. Not a Line from you or any Body near you Since Christmas. Congress have given Leave to Mr. Laurens and Mr. Dana to go home. My Congé is not yet arrived. Mr. Dana however will not get home this Year as he will have a Treaty to make. I am weary to death of the idle tasteless Life I lead. It would be more tolerable to be at the Hague.
At the Hague I should have my Books Papers and Conveniences about me; which would be some Comfort tho no Compensation for the seperation from my Family.
Pray let me know the History of the Affair you mentioned formerly. I hope there is an End of it. I hope never to be connected with Frivolity. Youths must Study to make any Thing at the Bar. The Law comes not by Inspiration. An Idler I despise. You will keep this to yourself but I dont like the Affair at all.
My Daughter is very dear to me and need not be in haste to form Frindships. Let her keep her Reserve I say. I wish her Mother had been more so than she has been upon this Occasion.
My Duty to Father and Mother and Love to the Children. How cruelly I am tormented to be kept thus from you?

Adieu Adieu Adieu.


